671 So. 2d 221 (1996)
Marcus L. McCANTS, Appellant,
v.
STATE of Florida, Appellee.
No. 95-864.
District Court of Appeal of Florida, First District.
April 4, 1996.
Marcus L. McCants, Crestview, Pro Se.
Robert A. Butterworth, Attorney General, and James W. Rogers, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges an order by which a motion for the return of property was summarily denied. The appellant alleged that the property was seized in connection with criminal charges, and that the property is no longer needed as evidence since the criminal case has proceeded to a final resolution on appeal. The motion is facially sufficient to invoke the criminal court's inherent authority to effectuate the return of such property, thus precluding summary denial. E.g., Coon v. State, 585 So. 2d 1079 (Fla. 1st DCA 1991); Moore v. State, 533 So. 2d 924 (Fla. 2d DCA 1988). The appealed order is therefore reversed, and the case is remanded.
ALLEN, WEBSTER and MICKLE, JJ., concur.